Exhibit 10.2

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

April 15, 2004

 

among

 

NATIONWIDE HEALTH PROPERTIES, INC.,

as Borrower,

 

The LENDERS Party Hereto,

 

JPMORGAN CHASE BANK,

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

KEYBANK NATIONAL ASSOCIATION,

UBS SECURITIES LLC,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

 

CREDIT LYONNAIS NEW YORK BRANCH

and

WACHOVIA BANK, N.A.,

as Co-Agents,

 

and

 

J.P. MORGAN SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------

 

$400,000,000

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   1

      SECTION 1.01. Defined Terms.

   1

      SECTION 1.02. Classification of Loans and Borrowings.

   25

      SECTION 1.03. Terms Generally.

   25

      SECTION 1.04. Accounting Terms; GAAP.

   25

ARTICLE II. THE CREDITS

   25

      SECTION 2.01. The Commitments.

   25

      SECTION 2.02. Loans and Borrowings.

   26

      SECTION 2.03. Requests for Revolving Borrowings.

   26

      SECTION 2.04. [Intentionally Deleted].

   27

      SECTION 2.05. [Intentionally Deleted]

   27

      SECTION 2.06. Letters of Credit.

   27

      SECTION 2.07. Funding of Borrowings.

   31

      SECTION 2.08. Interest Elections.

   32

      SECTION 2.09. Termination, Reduction and Extension of the Commitments.

   33

      SECTION 2.10. Repayment of Loans; Evidence of Debt.

   35

      SECTION 2.11. Prepayment of Loans.

   36

      SECTION 2.12. Fees.

   37

      SECTION 2.13. Interest.

   38

      SECTION 2.14. Alternate Rate of Interest.

   39

      SECTION 2.15. Increased Costs.

   40

      SECTION 2.16. Break Funding Payments.

   41

      SECTION 2.17. Taxes.

   41

      SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

   43

      SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

   45

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   45

      SECTION 3.01. Organization; Powers.

   45

      SECTION 3.02. Authorization; Enforceability.

   46

      SECTION 3.03. Governmental Approvals; No Conflicts.

   46

      SECTION 3.04. Financial Condition; No Material Adverse Change.

   46

      SECTION 3.05. Properties.

   46

      SECTION 3.06. Litigation and Environmental Matters.

   47

      SECTION 3.07. Compliance with Laws and Agreements.

   47

      SECTION 3.08. Investment and Holding Company Status.

   47

      SECTION 3.09. Taxes.

   47

      SECTION 3.10. ERISA.

   48

      SECTION 3.11. Disclosure.

   48

      SECTION 3.12. Use of Credit.

   48

 

- i -



--------------------------------------------------------------------------------

      SECTION 3.13. Material Agreements and Liens.

   48

      SECTION 3.14. Capitalization.

   49

      SECTION 3.15. Subsidiaries and Investments.

   49

      SECTION 3.16. Real Property.

   50

      SECTION 3.17. Solvency.

   50

      SECTION 3.18. No Default.

   50

      SECTION 3.19. Insurance.

   50

      SECTION 3.20. Organizational Documents.

   50

      SECTION 3.21. Executive Offices; Places of Organization.

   50

      SECTION 3.22. Securities Act.

   50

      SECTION 3.23. REIT Status.

   50

      SECTION 3.24. Leases.

   51

      SECTION 3.25. Brokers.

   51

      SECTION 3.26. Foreign Assets Control Regulations, Etc.

   51

ARTICLE IV. CONDITIONS

   51

      SECTION 4.01. Effective Date.

   51

      SECTION 4.02. Each Credit Event.

   53

ARTICLE V. AFFIRMATIVE COVENANTS

   54

      SECTION 5.01. Financial Statements and Other Information.

   54

      SECTION 5.02. Notices of Material Events.

   55

      SECTION 5.03. Existence; Conduct of Business.

   56

      SECTION 5.04. Payment of Obligations.

   56

      SECTION 5.05. Maintenance of Properties; Insurance.

   56

      SECTION 5.06. Books and Records; Inspection Rights.

   57

      SECTION 5.07. Compliance with Laws.

   57

      SECTION 5.08. Use of Proceeds and Letters of Credit.

   57

      SECTION 5.09. Further Assurances.

   57

      SECTION 5.10. REIT Status.

   57

      SECTION 5.11. Hazardous Materials.

   57

ARTICLE VI. NEGATIVE COVENANTS

   58

      SECTION 6.01. Indebtedness.

   58

      SECTION 6.02. Liens.

   58

      SECTION 6.03. Fundamental Changes.

   59

      SECTION 6.04. Investments.

   59

      SECTION 6.05. Restricted Payments.

   60

      SECTION 6.06. Transactions with Affiliates.

   61

      SECTION 6.07. Certain Financial Covenants.

   61

      SECTION 6.08. Organizational Documents.

   62

      SECTION 6.09. Fiscal Year.

   62

      SECTION 6.10. Senior Management.

   62

      SECTION 6.11. Dispositions.

   62

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VII. EVENTS OF DEFAULT

   62

ARTICLE VIII. THE ADMINISTRATIVE AGENT

   65

ARTICLE IX. MISCELLANEOUS

   67

      SECTION 9.01. Notices.

   67

      SECTION 9.02. Waivers; Amendments.

   68

      SECTION 9.03. Expenses; Indemnity; Damage Waiver.

   69

      SECTION 9.04. Successors and Assigns.

   70

      SECTION 9.05. Survival.

   73

      SECTION 9.06. Counterparts; Integration; Effectiveness.

   74

      SECTION 9.07. Severability.

   74

      SECTION 9.08. Right of Setoff.

   74

      SECTION 9.09. Governing Law; Jurisdiction; Etc.

   74

      SECTION 9.10. WAIVER OF JURY TRIAL.

   75

      SECTION 9.11. Headings.

   75

      SECTION 9.12. Confidentiality.

   76

      SECTION 9.13. USA PATRIOT Act.

   76

      SECTION 9.14. Co-Agents.

   76

 

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 2.01

  -  

Commitments

SCHEDULE 3.06

  -  

Litigation and Environmental Disclosed Matters

SCHEDULE 3.13

  -  

Material Agreements and Liens

SCHEDULE 3.14

  -  

Stock Options

SCHEDULE 3.15

  -  

Subsidiaries and Investments

SCHEDULE 3.16

  -  

Real Property

SCHEDULE 3.24

  -  

Leases

SCHEDULE 4.01(e)

  -  

Organizational Documents

 

EXHIBIT A

  -  

Form of Assignment and Assumption

EXHIBIT B

  -  

Form of Revolving Note

EXHIBIT C

  -  

Form of Revolving Borrowing Request

EXHIBIT D

  -  

Form of Revolving Interest Election Request

EXHIBIT E

  -  

[Intentionally Omitted]

EXHIBIT F

  -  

Form of Opinion of Counsel to the Borrower

EXHIBIT G

     

Form of Opinion of Special New York Counsel to the Borrower

EXHIBIT H

  -  

Form of Compliance Certificate

 

 

- iv -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 15, 2004, between NATIONWIDE HEALTH
PROPERTIES, INC., the LENDERS party hereto, and JPMORGAN CHASE BANK, as
Administrative Agent.

 

The Borrower (as hereinafter defined) has requested that the Lenders (as
hereinafter defined) extend credit to it in an aggregate principal or face
amount not exceeding $400,000,000 at any one time outstanding. The Lenders are
prepared to extend such credit upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.

 

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Investment Value” means for each permitted Investment identified in
Section 6.04 of this Agreement (and any related Property referred to in such
Section), the greater of (i) the purchase price of such Investment (and related
Property); or (ii) that portion of the Capitalization Value represented by the
relevant Investment (and related Property) as calculated in the most recent
Measuring Period.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

Credit Agreement



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s, Fitch and S&P, respectively, applicable on
such date to the Index Debt:

 

Index Debt Ratings:

S&P/Moody’s/Fitch

--------------------------------------------------------------------------------

  

ABR

Spread

--------------------------------------------------------------------------------

 

Eurodollar

Spread

--------------------------------------------------------------------------------

 

Facility Fee

Rate

--------------------------------------------------------------------------------

Category 1

A-/A3/A - or better

   0.00%   0.65%   0.15%

Category 2

BBB+/Baa1/BBB+

   0.00%   0.825%   0.175%

Category 3

BBB/Baa2/BBB

   0.00%   1.05%   0.20%

Category 4

BBB-/Baa3/BBB-

   0.00%   1.075%   0.30%

Category 5

Not rated or less than:

BBB-/Baa3/BBB-

   0.00%   1.40%   0.35%

 

For purposes of the foregoing, (i) if any of Moody’s, Fitch or S&P shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 5; (ii)
if only two of the ratings established or deemed to have been established by
Moody’s, Fitch and S&P for the Index Debt shall fall within the same Category,
the Applicable Rate shall be based on the two rating agencies that are in
agreement; (iii) if none of the ratings established or deemed to have been
established by Moody’s, Fitch and S&P for the Index Debt shall fall within the
same Categories, the Applicable Rate shall be based on the lower of the two
highest ratings; and (iv) if the ratings established or deemed to have been
established by Moody’s, Fitch and S&P for the Index Debt shall be changed (other
than as a result of a change in the rating system of Moody’s, Fitch or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Agent and the Lenders pursuant to
Section 5.01 or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s, Fitch or S&P shall

 

Credit Agreement

- 2 -



--------------------------------------------------------------------------------

change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Arrangers” means J.P. Morgan Securities Inc. and Banc of America Securities
LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Nationwide Health Properties, Inc., a Maryland corporation.

 

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Bullet Payment” shall mean any payment of the entire unpaid balance of any
Indebtedness at its final maturity other than the final payment with respect to
a loan that is fully amortized over its term.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Borrowing,
continuation, a payment or prepayment of principal of or interest on, or
Interest Period for, a Eurodollar Loan, or a notice by a Borrower with respect
to any such Borrowing, continuation, payment, prepayment or Interest Period, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capitalization Value” means, at any date, solely with respect to the Nationwide
Entities, the sum of (without duplication):

 

(a) EBITDA for the most recent Measuring Period divided by (b) 10.5% (expressed
as a decimal); plus

 

(b) all Cash and Cash Equivalents held by any Nationwide Entity at such time,

 

Credit Agreement

- 3 -



--------------------------------------------------------------------------------

and, in the case of Cash and Cash Equivalents not Wholly-Owned, multiplied by a
percentage (expressed as a decimal) equal to the percentage of the total
outstanding Equity Interest held by any Nationwide Entity holding title to such
Cash and Cash Equivalents;

 

provided, however, (i) newly acquired Properties shall be valued at acquisition
cost for the first three fiscal quarters of ownership and (ii) the determination
of Capitalization Value for any period shall not include any Property (or any
portion of EBITDA relating to any such Property) that has been sold or otherwise
disposed of at any time prior to or during such period.

 

“Capitalized Loan Fees” means, with respect to the Nationwide Entities, and with
respect to any period, any upfront, closing or similar fees paid by such Person
in connection with the incurrence or refinancing of Indebtedness during such
period that are capitalized on the balance sheet of such Person.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash and Cash Equivalents” means, with respect to any Person, (a) cash and (b)
any unrestricted Investment that qualifies as a Permitted Investment (other
than, in either case, Restricted Cash).

 

“Cash Flow” means, for any period, Net Income plus Depreciation and Amortization
Expense, increases in deferred taxes and other non-cash charges and expenses
which were deducted in determining Net Income of the Consolidated Entities
determined on a consolidated basis, as determined in accordance with GAAP, and
including the Consolidated Entities pro rata share of the net income (or loss)
of any Joint Venture in which such Consolidated Entity owns a direct or indirect
Equity Interest.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interest representing more than 20% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interest of the Borrower; (b) a
majority of the members of the board of directors of the Borrower do not
constitute Continuing Directors; or (c) the acquisition of direct or indirect
Control of the Borrower by any Person or group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

Credit Agreement

- 4 -



--------------------------------------------------------------------------------

“Co-Agents” means, collectively, the Syndication Agent, the Documentation Agents
and the Co-Agents listed on the title page of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder.

 

“Commencement of Construction” means (a) with respect to any unimproved Real
Property, the commencement of material on-site work (including grading) to
initially construct a Healthcare Property, (b) with respect to any improved Real
Property which is not then a Healthcare Property, the commencement of material
on-site work to convert such Real Property to a Healthcare Property or (c) with
respect to any improved Real Property which is already a Healthcare Property,
the commencement of material reconstruction, restoration or renovation with
respect to such Healthcare Property in a manner that results in more than
twenty-five percent (25%) of the beds located in such Healthcare Property being
unusable for a period of time in excess of thirty (30) days.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09 or 2.11(c) and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $400,000,000.

 

“Compliance Certificate” shall mean a certificate in the form of that attached
to the Credit Agreement as Exhibit H, with such changes thereto as the
Administrative Agent may from time to time reasonably request.

 

“Consolidated Entities” means, collectively, (a) the Borrower, (b) the
Borrower’s Subsidiaries; and (c) any other Person the accounts of which are
consolidated with those of the Borrower in the consolidated financial statements
of the Borrower in accordance with GAAP.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any Non-Recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets), of such Person
or of any other Person. The amount of any Contingent Obligation described in
clause (ii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the sum of all payments
required to be made thereunder (which in the case of an operating income
guaranty shall be deemed to be equal to the debt service for the note secured
thereby), calculated

 

Credit Agreement

- 5 -



--------------------------------------------------------------------------------

at the interest rate applicable to such Indebtedness, through (1) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (2) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the applicable Person required to be
delivered pursuant hereto. Notwithstanding anything contained herein to the
contrary, guarantees of completion and non-recourse carve outs in secured loans
shall not be deemed to be Contingent Obligations unless and until a claim for
payment has been made thereunder, at which time any such guaranty of completion
shall be deemed to be Indebtedness in an amount equal to any such claim. Subject
to the preceding sentence, (i) in the case of a joint and several guaranty given
by such Person and another Person (but only to the extent such guaranty is
recourse, directly or indirectly to the applicable Borrower Party or their
respective Subsidiaries), the amount of the guaranty shall be deemed to be 100%
thereof unless and only to the extent that (X) such other Person has delivered
cash or Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations or (Y) such other Person holds an investment grade credit rating
from either Moody’s or S&P, and (ii) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.

 

“Continuing Director” means (a) any member of the board of directors of the
Borrower who was a director (or comparable manager) of the Borrower on the
Effective Date, and (b) any individual who becomes a member of the board of
directors of the Borrower after the Effective Date if such individual was
appointed or nominated for election to the board of directors of the Borrower by
a majority of the Continuing Directors, but excluding any such individual
originally proposed for election in opposition to the board of directors in
office at the Effective Date in an actual or threatened election contest
relating to the election of the directors (or comparable managers) of the
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Depreciation and Amortization Expense” means (without duplication), for any

 

Credit Agreement

- 6 -



--------------------------------------------------------------------------------

period, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Consolidated Entities, plus (ii) any
Consolidated Entity’s pro rata share of depreciation and amortization expenses
of Joint Ventures in which a Consolidated Entity owns a direct or indirect
Equity Interest. For purposes of this definition, the Consolidated Entities’ pro
rata share of depreciation and amortization expense of any Joint Venture in
which a Consolidated Entity owns a direct or indirect Equity Interest shall be
deemed equal to the product of (i) the depreciation and amortization expense of
such Joint Venture, multiplied by (ii) the percentage of the total outstanding
Equity Interest of such Person held directly or indirectly by any Consolidated
Entity, expressed as a decimal.

 

“Disclosed Matters” means (a) the actions, suits and proceedings and (b) the
environmental matters disclosed in Schedule 3.06.

 

“Disposition” means the sale, conveyance, pledge, hypothecation, ground lease,
encumbrance, creation of a security interest with respect to, or other transfer,
whether voluntary or involuntary, direct or indirect, of any legal or beneficial
interest in a Property, including any sale, conveyance, pledge, hypothecation,
ground lease, encumbrance, creation of a security interest with respect to, or
other transfer, at any tier, of any ownership interest in any Nationwide Entity;
provided, however, that Disposition shall not include any Permitted
Encumbrances.

 

“Disqualified Capital Stock” shall mean with respect to any Person any Equity
Interest of such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or otherwise
(including upon the occurrence of any event), is required to be redeemed or is
redeemable for cash at the option of the holder thereof, in whole or in part
(including by operation of a sinking fund), or is exchangeable for Indebtedness
(other than at the option of such Person), in whole or in part, at any time.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, for a Measuring Period, solely with respect to the Nationwide
Entities, (i) Net Income, plus (without duplication) (A) Interest Expense, (B)
Tax Expense, and (C) Depreciation and Amortization Expense, in each case for
such period.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means any of (i) a Lender or a Lender Affiliate, (ii) a
commercial bank organized under the Laws of the United States, or any State
thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of the
Organization of Economic Cooperation and Development (“OECD”), or a political
subdivision of any such country, and having (x) total assets in excess of
$1,000,000,000 and (y) a combined capital and surplus of at least $250,000,000,
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
OECD; (iv) a life insurance company organized under the Laws of any State of the
United States, or organized under the Laws of any country and licensed as a life
insurer by any State within the United States and having admitted assets of at
least

 

Credit Agreement

- 7 -



--------------------------------------------------------------------------------

$1,000,000,000; (v) a nationally or internationally recognized investment
banking company or other financial institution in the business of making,
investing in or purchasing loans, or an Affiliate thereof (other than any Person
which is directly or indirectly a Nationwide Core Entity or directly or
indirectly an Affiliate of a Nationwide Core Entity) organized under the Laws of
any State of the United States or any other country which is a member of OECD,
and licensed or qualified to conduct such business under the Laws of any such
State and having (1) total assets of at least $1,000,000,000 and (2) a net worth
of at least $250,000,000; or (vi) an Approved Fund.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities, and including any Lien filed against any Real Property
in favor of any governmental entity), of the Borrower or any Subsidiary Entity
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Consolidated Entity, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an

 

Credit Agreement

- 8 -



--------------------------------------------------------------------------------

“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by a
Consolidated Entity or any of its ERISA Affiliates of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by any
Consolidated Entity or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by a Consolidated
Entity or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by a Consolidated Entity or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from a Consolidated Entity or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Event of Loss” means with respect to any Property of any Nationwide Entity (a)
any loss, destruction or damage of such Property, (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such Property
or of any right of eminent domain or (c) any actual condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, of such
Property, or confiscation of such Property or requisition of the use of such
Property.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

 

“Existing Revolving Credit Facility” means that certain $150,000,000 revolving
credit facility evidenced by the Credit Agreement dated as of November 8, 2002
(as Modified from time to time) by and among the Borrower, as borrower,
JPMorgan, as administrative agent, and the lenders party thereto.

 

Credit Agreement

- 9 -



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fiscal Quarter” or “fiscal quarter” means any three-month period ending on
March 31, June 30, September 30 or December 31 of any Fiscal Year.

 

“Fiscal Year” or “fiscal year” means the 12-month period ending on December 31
in each year or such other period as the Borrower may designate and the
Administrative Agent may approve in writing.

 

“Fitch” means Fitch Investors Service, Inc.

 

“Fixed Charges Ratio” means, as at any date, the ratio of (a) EBITDA for the
Measuring Period ending on or most recently ended prior to such date to (b)
Fixed Charges for such period.

 

“Fixed Charges” means, for any period, solely with respect to Nationwide
Entities, the sum of the amounts for such period of (i) scheduled payments of
principal of Indebtedness of the Consolidated Entities (other than any Bullet
Payment), (ii) the Consolidated Entities’ pro rata share of scheduled payments
of principal of Indebtedness of Joint Ventures in which a Consolidated Entity
owns a direct or indirect Equity Interest (other than any Bullet Payment) that
does not otherwise constitute Indebtedness of and is not otherwise recourse to
any of the Consolidated Entities or their assets, (iii) Interest Expense, (iv)
payments of dividends in respect of Disqualified Capital Stock; and (v) to the
extent not otherwise included in Interest Expense, dividends and other
distributions paid during such period by the Borrower with respect to preferred
stock or preferred operating units. For purposes of clauses (ii) and (v), the
Consolidated Entities’ pro rata share of payments by any Joint Venture in which
a Consolidated Entity owns a direct or indirect Equity Interest shall be deemed
equal to the product of (a) the payments made by such Joint Venture, multiplied
by (b) the percentage of the total outstanding Equity Interest of such Person
held directly or indirectly by any Consolidated Entity, expressed as a decimal.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

Credit Agreement

- 10 -



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Healthcare Lease” means a lease of a Healthcare Property by the Borrower or one
of its Subsidiary Entities, as lessor, to an Operator, as lessee.

 

“Healthcare Property” means a property operating as a nursing home, an acute
care hospital, a rehabilitation hospital, an assisted living facility, an adult
congregate living facility, a personal care facility, a medical office building,
or any combination of the foregoing; provided that any of the foregoing may also
include independent living units as part of such property.

 

“Healthcare Property Under Construction” means Real Property for which
Commencement of Construction has occurred but either: (i) construction of such
Real Property is not substantially complete; or (ii) such Real Property is not
subject to a Healthcare Lease.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all

 

Credit Agreement

- 11 -



--------------------------------------------------------------------------------

obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit, letters of
guaranty and similar instruments, (j) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances, (k) all synthetic leases and
(l) all Net Swap Obligations under or in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 2004 relating to the Borrower and the Transactions.

 

“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) EBITDA for the Measuring Period ending on or most recently ended
prior to such date to (b) Interest Expense for such period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, for any period, the sum, for the Nationwide Entities
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest in respect of Indebtedness (including
the interest component of any payments in respect of Capital Lease Obligations)
of the Consolidated Entities accrued or capitalized during such period (whether
or not actually paid during such period), (b) the net amount payable (or minus
the net amount receivable) under Swap Agreements relating to interest during
such period (whether or not actually paid or received during such period), (c)
for purposes of determining Interest Expense as used in the Fixed Charge
Coverage Ratio (both numerator and denominator) only, amortization of
Capitalized Loan Fees, (d) interest incurred on any

 

Credit Agreement

- 12 -



--------------------------------------------------------------------------------

liability or obligation that constitutes a Contingent Obligation of any
Consolidated Entity and (e) to the extent not included in clauses (a), (b), (c)
and (d), any Consolidated Entities’ pro rata share of interest expense and other
amounts of the type referred to in such clauses of the Joint Ventures in which
such Consolidated Entity owns a direct or indirect Equity Interest. For purposes
of clause (e), any Consolidated Entities’ pro rata share of interest expense or
other amount of any Joint Venture in which such Consolidated Entity owns a
direct or indirect Equity Interest shall be deemed equal to the product of (a)
the interest expense or other relevant amount of such Joint Venture, multiplied
by (b) the percentage of the total outstanding Equity Interest of such Person
held directly or indirectly by any Consolidated Entity, expressed as a decimal.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
(provided that if such day is not a Business Day, then the next day that is a
Business Day).

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or, with the
consent of each Lender, six months thereafter, as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

 

“Investment” means, for any Person: (a) any purchase or other acquisition by
that Person of Securities, or of a beneficial interest in Securities, issued by
any other Person, (b) any purchase by that Person of a Property or the assets of
a business conducted by another Person, (c) any loan (other than loans to
employees), advance (other than deposits with financial institutions available
for withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution by that Person to any other Person, including, without
limitation, all Indebtedness to such Person arising from a sale of property by
such Person other than in the ordinary course of its business and (d) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person. The amount of any Investment shall be the original cost of such
Investment, plus the cost of all additions thereto less the amount of any return
of capital or principal to the extent such return is in cash with respect to
such Investment without any adjustments for increases or decreases in value or
write-ups, write-downs or write-offs with respect to such Investment.

 

Credit Agreement

- 13 -



--------------------------------------------------------------------------------

“Issuing Lender” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(j). The Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Lender, in which
case the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Joint Venture” means, as to any Person: (i) any corporation fifty percent (50%)
or less of the outstanding securities having ordinary voting power of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or by one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization fifty percent (50%) or less of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled. Notwithstanding the foregoing, a Joint Venture of the
Borrower shall include each Person, other than a Subsidiary, in which the
Borrower owns a direct or indirect Equity Interest (excluding, however, the
unexercised subscription warrants in (a) Liberty Healthcare of Oklahoma, Inc., a
Georgia corporation, pursuant to Common Stock Purchase Warrant dated February 9,
1996; (b) Liberty Healthcare of Indiana, Inc., an Indiana corporation, pursuant
to Common Stock Purchase Warrant dated February 9, 1996; (c) Westview Manor
Healthcare Associates, Inc., a Kansas corporation, pursuant to a Common Stock
Purchase Warrant dated February 9, 1996; and (d) Liberty Healthcare, Inc., a
Virginia corporation, pursuant to Common Stock Purchase Warrant dated February
9, 1996, until such time, if any, that such warrants are exercised). Unless
otherwise expressly provided, all references in the Loan Documents to a “Joint
Venture” shall mean a Joint Venture of the Borrower.

 

“JPMorgan” means JPMorgan Chase Bank.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be Modified and in effect from time to time.

 

Credit Agreement

- 14 -



--------------------------------------------------------------------------------

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Page 3750 of the Dow Jones Market Service (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for the offering of dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, or any other type of preferential arrangement that has the practical
effect of creating a security interest, in, on or of such asset (excepting
Permitted Encumbrances), (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Letter of
Credit Documents, and each other instrument, certificate or agreement executed
by the Borrower in connection herewith, as any of the same may be Modified from
time to time.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its material obligations under this Agreement or any of the
other Loan Documents to which it is a party or (c) the rights of or benefits
available to the Lenders under this Agreement or any of the other Loan
Documents.

 

“Material Agreement” has the meaning assigned to such term in Section 3.13(a).

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of

 

Credit Agreement

- 15 -



--------------------------------------------------------------------------------

Credit), or obligations in respect of one or more Swap Agreements, that is
recourse to any one or more of the Borrower and the Nationwide Core Entities in
an aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
and any Nationwide Core Entity in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Nationwide Core Entity would be required to pay if
such Swap Agreement were terminated at such time.

 

“Maturity Date” means April 15, 2007, as the same may be extended in accordance
with Section 2.09(e).

 

“Measuring Period” means the period of four consecutive fiscal quarters ended on
the last day of the Fiscal Quarter most recently ended.

 

“Modifications” means any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify”, “Modified”, or related words
shall have meanings correlative thereto.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Loan” means any loan owned or held by any of the Nationwide Entities
secured by a mortgage or deed of trust on Healthcare Properties.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Nationwide Core Entities” means collectively, (a) the Consolidated Entities,
and (b) all Unconsolidated Joint Ventures of which any Consolidated Entity is a
general partner, managing member or of which any Consolidated Entity owns more
than 50% of the Equity Interest.

 

“Nationwide Entities” means the Borrower and all Subsidiary Entities of the
Borrower.

 

“Net Asset Value” means (a) Capitalization Value minus (b) Total Liabilities.

 

“Net Income” means, for any period, the net income (or loss), after provision
for taxes, of the Consolidated Entities determined on a consolidated basis for
such period taken as a single accounting period as determined in accordance with
GAAP, and including the Consolidated Entities’ pro rata share of the net income
(or loss) of any Joint Venture in which such Consolidated Entity owns a direct
or indirect Equity Interest for such period, but excluding (i) any recorded
losses and gains arising from the sale of any Real Property and/or Mortgage
Loans and other extraordinary items for such period; (ii) other non-cash charges
and expenses (including non-cash charges resulting from accounting changes) and
(iii) any gains or losses arising outside of the ordinary course of business.
For purposes hereof the Consolidated Entities’ pro rata share of the net income
(or loss) of any Joint Venture in which such Consolidated Entity

 

Credit Agreement

- 16 -



--------------------------------------------------------------------------------

owns a direct or indirect Equity Interest shall be deemed equal to the product
of (i) the income (or loss) of such Joint Venture, multiplied by (ii) the
percentage of the total outstanding Equity Interest of such Person held directly
or indirectly by any Consolidated Entity, expressed as a decimal.

 

“Net Swap Obligations” means, as of any date of determination, the excess (if
any) of all “unrealized losses” over all “unrealized profits” of such Person
arising from Swap Agreement as substantiated in writing by the Borrower and
approved by the Administrative Agent. “Unrealized losses” means the fair market
value of the cost to such Person of replacing such Swap Agreement as of the date
of determination (assuming the Swap Agreement were to be terminated as of that
date), and “unrealized profits” means the fair market value of the gain to such
Person of replacing such Swap Agreement as of the date of determination
(assuming such Swap Agreement were to be terminated as of that date).

 

“Non-Recourse Indebtedness” means any Indebtedness: (a) under the terms of which
the payee’s remedies upon the occurrence of any event of default are limited to
specific, identified assets of the payor which secure such Indebtedness and (b)
for the repayment of which the payor has no personal liability beyond the loss
of such specified assets, except for liability for fraud, material
misrepresentation or misuse or misapplication of insurance proceeds,
condemnation awards or rents, existence of hazardous wastes and other then
customary exceptions to non-recourse provisions.

 

“Notes” means the Revolving Notes.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of the Borrower, from time to time owing to the Administrative Agent, the
Issuing Lender or any Lender under or in connection with this Agreement or any
other Loan Document to which it is a party, including, without limitation,
principal, interest, fees (including fees of counsel), and expenses whether now
or hereafter existing under the Loan Documents.

 

“Operator” means any Person who leases Real Property from the Borrower or any of
its Subsidiary Entities pursuant to a Healthcare Lease for the purpose of
operating such Real Property as a Healthcare Property.

 

“Organizational Documents” means: (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and all applicable resolutions of the board of directors (or any committee
thereof) of such corporation, (b) for any partnership, the partnership
agreement, any certificate of formation, and any other instrument or agreement
relating to the rights between the partners or pursuant to which such
partnership is formed, (c) for any limited liability company, the operating
agreement, any articles of organization or formation, and any other instrument
or agreement relating to the rights between the members, pertaining to the
manager, or pursuant to which such limited liability company is formed, and (d)
for any trust, the trust agreement and any other instrument or agreement
relating to the rights between the trustors, trustees and beneficiaries, or
pursuant to which such trust is formed.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or

 

Credit Agreement

- 17 -



--------------------------------------------------------------------------------

any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges or levies that are not yet delinquent or are being contested in
compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not (i) secure any monetary obligations, (ii) materially detract from the
value of the affected property as it is then being used, (iii) materially
interfere with the ordinary conduct of business of any Nationwide Entities or
(iv) violate any terms or conditions of this Agreement; and

 

(g) statutory landlord’s Liens under leases to which the Borrower or any of its
Subsidiary Entities is a party.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

Credit Agreement

- 18 -



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (c) of
this definition; and

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Consolidated Entity or any of
their ERISA Affiliates is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Process Agent” has the meaning assigned to such term in Section 9.09(d).

 

“Property” means, collectively and severally, any and all Real Property and all
personal property owned or occupied by the subject Person. “Property” shall
include all Equity Interests owned by the subject Person in a Subsidiary Entity.

 

“Property Expense” means, for any Healthcare Property, all operating expenses
incurred by any Operator relating to such Healthcare Property, as reported by
such Operator to a Nationwide Entity in such Operator’s most recent report,
which report shall not be more than one year old at the time of any
determination of Property NOI. “Property Expense” shall exclude, however,
depreciation expense, amortization expense, non-cash charges and expenses,
management fees, rent (in the case a Healthcare Lease exists) or interest
related to a Mortgage Loan (in the case a Mortgage Loan exists).

 

Credit Agreement

- 19 -



--------------------------------------------------------------------------------

“Property Income” means, for any Healthcare Property, all gross revenue received
by an Operator from the operation of such Healthcare Property, as reported by
such Operator to a Nationwide Entity in such Operator’s most recent report,
which report shall not be more than one year old at the time of any
determination of Property NOI.

 

“Property NOI” means, for any Healthcare Property for any period, (i) all
Property Income for such period, minus (ii) all Property Expenses for such
period; provided, however, if the respective Operator’s report of Property
Income and Property Expenses for such Healthcare Property is more than one year
old at the time of determination, Property NOI for such Healthcare Property will
be disregarded for purposes determining the Rent/Mortgage Interest Coverage
Ratio.

 

“Qualified Unencumbered Properties” means Real Properties and/or Mortgage Loans
that (a) are not encumbered by a Lien (other than a Permitted Encumbrance), (b)
Wholly-Owned by the Borrower or a Subsidiary Wholly-Owned by the Borrower, (c)
are located, or encumber real properties that are located, in the United States
and (d) are operated, or encumber real properties that are operated, as a
Healthcare Property.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Real Property” means each of those parcels (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by the Nationwide Entities.

 

“Register” has the meaning set forth in Section 9.04.

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Code.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rent/Mortgage Interest Coverage Ratio” means, as of any date of determination,
(a) when used with respect to any Qualified Unencumbered Property (provided
that, with respect to Qualified Unencumbered Properties covered by a single,
master Healthcare Lease or Mortgage Loan, such calculation shall be determined
based upon the aggregate amount of rent received, or interest paid, as
applicable, under such single, master Healthcare Lease or Mortgage Loan
attributable to the applicable Qualified Unencumbered Property and the aggregate
Property NOI for all such Qualified Unencumbered Properties covered by such
single, master Healthcare Lease or Mortgage Loan, as applicable, attributable to
the applicable Qualified Unencumbered Property) the ratio of (i) the Property
NOI for such Qualified Unencumbered Property for such period to (ii) the
aggregate amount of rent received under a Healthcare Lease or interest paid
under a Mortgage Loan, as applicable, for such Qualified Unencumbered Property
for the

 

Credit Agreement

- 20 -



--------------------------------------------------------------------------------

Measuring Period ending on or most recently ended prior to such date and (b)
when used with respect to all Qualified Unencumbered Properties in the
aggregate, the ratio of (i) the aggregate Property NOI for such Qualified
Unencumbered Properties for such period to (ii) the sum of (A) the aggregate
rent received under all Healthcare Leases for Qualified Unencumbered Properties
and (B) the aggregate interest paid under all Mortgage Loans for Qualified
Unencumbered Properties for the Measuring Period ending on or most recently
ended prior to such date.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 66.66% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Restricted Cash” means any cash or cash equivalents held by any Person with
respect to which such Person does not have unrestricted access and unrestricted
right to expend such cash or expend or liquidate such permitted Investments.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or any of its
Subsidiaries.

 

“Revolving Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“Revolving Notes” means the promissory notes provided for in Section 2.10(f)(i)
and all promissory notes delivered in substitution or exchange therefor, in each
case as the same shall be Modified and in effect from time to time.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

 

“Secured Indebtedness” means that portion of the Total Liabilities that is,
without duplication, secured by a Lien.

 

“Secured Indebtedness Ratio” means, at any time, the ratio (expressed as a
percentage) of (i) Secured Indebtedness, to (ii) Capitalization Value for such
period.

 

“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit sharing agreement or arrangement, bonds, debentures, options,
warrants, notes, or other evidences of indebtedness,

 

Credit Agreement

- 21 -



--------------------------------------------------------------------------------

secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination: (i) the fair saleable value of its assets is in excess of the
total amount of its liabilities (including, without limitation, contingent
liabilities); (ii) the present fair saleable value of its assets is greater than
its probable liability on its existing debts as such debts become absolute and
matured; (iii) it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and (iv) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Entities” means a Subsidiary or Joint Venture of a Person. Unless
otherwise expressly provided, all references in the Loan Documents to a
“Subsidiary Entity” shall mean a Subsidiary Entity of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value

 

Credit Agreement

- 22 -



--------------------------------------------------------------------------------

or any similar transaction or any combination of these transactions; provided
that no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or its Subsidiaries shall be a Swap Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tax Expense” means (without duplication), for any period, total tax expense (if
any) attributable to income and franchise taxes based on or measured by income,
whether paid or accrued, of the Consolidated Entities, including the
Consolidated Entities’ pro rata share of tax expenses in any Joint Venture in
which a Consolidated Entity owns a direct or indirect Equity Interest. For
purposes of this definition, any Consolidated Entity’s pro rata share of any
such tax expense of any Joint Venture in which a Consolidated Entity owns a
direct or indirect Equity Interest shall be deemed equal to the product of (i)
such tax expense of such Joint Venture, multiplied by (ii) the percentage of the
total outstanding Equity Interest of such Person held directly or indirectly by
such Consolidated Entity, expressed as a decimal.

 

“Total Liabilities” means, as at any date, without duplication, the aggregate
amount of (i) all Indebtedness and other liabilities of the Consolidated
Entities reflected in the financial statements of the Borrower or disclosed in
the notes thereto (to the extent the same would constitute a Contingent
Obligation), plus (ii) all Indebtedness and other liabilities of all Joint
Ventures in which a Consolidated Entity owns a direct or indirect Equity
Interest reflected in the financial statements of such Joint Ventures or
disclosed in the notes thereto (to the extent the same would constitute a
Contingent Obligation) which are otherwise recourse to any Consolidated Entity
or any of its assets or that otherwise constitutes Indebtedness of any
Consolidated Entity (including any recourse obligations arising as a result of a
Consolidated Entity serving as a general partner, directly or indirectly, in
such Joint Ventures), plus (iii) all liabilities of the Consolidated Entities
with respect to purchase and repurchase obligations, provided that any
obligations to acquire fully-constructed Real Property shall not be included in
Total Liabilities prior to the transfer of title of such Real Property, plus
(iv) to the extent not included in clauses (i), (ii) and (iii), any Consolidated
Entity’s pro rata share of all Indebtedness, other amounts of the types referred
to in such clauses and other liabilities reflected in the financial statements
of any Joint Venture in which such Consolidated Entity owns a direct or indirect
Equity Interest or disclosed in the notes thereto (to the extent the same would
constitute a Contingent Obligation) not otherwise constituting Indebtedness of
or recourse to any Consolidated Entity or any of its assets. For purposes of
clause (iv), the Consolidated Entities’ pro rata share of all Indebtedness and
other liabilities of any Joint Venture in which a Consolidated Entity owns a
direct or indirect Equity Interest shall be deemed equal to the product of (a)
such Indebtedness or other liabilities, multiplied by (b) the percentage of the
total outstanding Equity Interest of such Person held directly or indirectly by
any Consolidated Entity, expressed as a decimal. Notwithstanding anything to the
contrary in this definition, accounts payable and accrued expenses arising in
the ordinary course of business shall not be included in the computation of
Indebtedness and other liabilities of the Consolidated Entities or any Joint
Venture in which a Consolidated Entity owns a direct or indirect Equity
Interest.

 

Credit Agreement

- 23 -



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unconsolidated Joint Venture” means (i) any Joint Venture of the Borrower or
any Subsidiary Entity in which the Borrower or such Subsidiary Entity holds any
Equity Interest but which would not be combined with the Borrower in the
consolidated financial statements of the Borrower in accordance with GAAP, and
(ii) any Investment of the Borrower or any Subsidiary Entity in any Person that
is not a Joint Venture.

 

“Unencumbered Asset Value” means, at any date, solely with respect to the
Borrower and its Wholly-Owned Subsidiaries, (a) EBITDA from Qualified
Unencumbered Properties for the most recent Measuring Period divided by (b)
10.5% (expressed as a decimal); provided, however, (i) newly acquired Qualified
Unencumbered Properties shall be valued at acquisition cost until there have
been four fiscal quarters of ownership; (ii) to the extent that the average
Rent/Mortgage Interest Coverage Ratio is less than 1.25 to 1.00, EBITDA
attributable to Qualified Unencumbered Properties with a Rent/Mortgage Interest
Coverage Ratio of less than 1.25 to 1.00 shall be excluded from the computation
of Unencumbered Asset Value to the extent necessary to achieve an average
Rent/Mortgage Interest Coverage Ratio of 1.25 to 1.00; and (iii) the
determination of Unencumbered Asset Value for any period shall not include any
Qualified Unencumbered Property (or any portion of EBITDA relating to any such
Qualified Unencumbered Property) that has been sold or otherwise disposed of at
any time prior to or during such period.

 

“Unencumbered Asset Value Ratio” means, at any date, the ratio (expressed as a
percentage) of (a) Total Liabilities (exclusive of Total Liabilities of a Joint
Venture provided that such Total Liabilities are not Contingent Obligations of
Borrower or any of its Wholly-Owned Subsidiaries) which are unsecured by a Lien
to (b) Unencumbered Asset Value.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Unsecured Interest Coverage Ratio” means, as at any date of determination
thereof, the ratio of (a) EBITDA arising from Qualified Unencumbered Properties
for the Measuring Period ending on or most recently ended prior to such date to
(b) Interest Expense (exclusive of Interest Expense of a Joint Venture provided
that such Interest Expense is not a Contingent Obligation of Borrower or any of
its Wholly-Owned Subsidiaries) not secured by a Lien for such period.

 

“Wholly-Owned” means, with respect to any Real Property, Equity Interest, or
other Property owned or leased, that title to such Property is held directly by,
or such Property is leased by, the Borrower or a Subsidiary of the Borrower.

 

Credit Agreement

- 24 -



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II.

 

THE CREDITS

 

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s

 

Credit Agreement

- 25 -



--------------------------------------------------------------------------------

Revolving Credit Exposure exceeding such Lender’s Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02. Loans and Borrowings.

 

(a) Obligations of Lenders. Each Revolving Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b) Type of Loans. Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Revolving Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $3,000,000. At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $3,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(f).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of eight Eurodollar
Revolving Borrowings outstanding.

 

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert or continue any Borrowing if the Interest Period requested
therefor would end after the Maturity Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Revolving Borrowing, not later than 1:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(f) may be given not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing. Each such telephonic Revolving Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written

 

Credit Agreement

- 26 -



--------------------------------------------------------------------------------

Revolving Borrowing Request in the form set forth in Exhibit C (or such other
form approved by the Administrative Agent) and signed by the Borrower. Each such
telephonic and written Revolving Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Revolving Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04. [Intentionally Deleted].

 

SECTION 2.05. [Intentionally Deleted]

 

SECTION 2.06. Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Lender, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Letters of Credit issued hereunder shall constitute
utilization of the Commitments.

 

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Issuing Lender

 

Credit Agreement

- 27 -



--------------------------------------------------------------------------------

and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Lender, the Borrower also shall
submit a letter of credit application on the Issuing Lender’s standard form in
connection with any request for a Letter of Credit.

 

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure shall not exceed $30,000,000, (ii) the sum of the total
Revolving Credit Exposures shall not exceed the total Commitments and (iii) the
minimum face amount of a Letter of Credit shall be $250,000.

 

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) unless otherwise consented to
by the Administrative Agent and the Issuing Lender and (ii) the date that is ten
Business Days prior to the Maturity Date.

 

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof), and without any further action
on the part of the Issuing Lender or the Lenders, the Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender (to the extent not reimbursed by the
Borrower in accordance with clause (f) of this Section) promptly upon the
request of the Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the Borrower or at any time after
any reimbursement payment is required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(f) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 3:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have

 

Credit Agreement

- 28 -



--------------------------------------------------------------------------------

received notice of such LC Disbursement prior to 1:00 p.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 3:00 p.m., New York City time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 1:00 p.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is not less than $3,000,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Lender the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Lender for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing

 

Credit Agreement

- 29 -



--------------------------------------------------------------------------------

Lender; provided that the foregoing shall not be construed to excuse the Issuing
Lender from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(h) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

 

(i) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(f) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse the Issuing Lender shall be for the
account of such Lender to the extent of such payment.

 

(j) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for account of the replaced Issuing Lender pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Lender shall have all the rights and obligations of the
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the

 

Credit Agreement

- 30 -



--------------------------------------------------------------------------------

context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

 

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 66.66%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 66.66% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. The Borrower shall,
concurrently with the deposit of the cash collateral, deliver to the
Administrative Agent such documents and agreements as shall be reasonably
required by the Administrative Agent in order to perfect a first priority
security interest in such cash collateral, duly executed by the Borrower and in
favor of the Administrative Agent (on behalf of the Lenders).

 

SECTION 2.07. Funding of Borrowings.

 

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the Revolving Borrowing Request; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(f) shall be remitted by the Administrative Agent to the
Issuing Lender.

 

Credit Agreement

- 31 -



--------------------------------------------------------------------------------

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08. Interest Elections.

 

(a) Elections by the Borrower for Revolving Borrowings. Each Revolving Borrowing
initially shall be of the Type specified in the applicable Revolving Borrowing
Request and, in the case of a Eurodollar Revolving Borrowing, shall have an
initial Interest Period as specified in such Revolving Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Revolving Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in the form set forth in Exhibit D (or such other form
approved by the Administrative Agent) and signed by the Borrower.

 

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and,

 

Credit Agreement

- 32 -



--------------------------------------------------------------------------------

if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Revolving Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

 

SECTION 2.09. Termination, Reduction and Extension of the Commitments.

 

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Maturity Date.

 

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $10,000,000, (ii) the Borrower shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the sum of the total Revolving
Credit Exposures would exceed the total Commitments and (iii) terminations
and/or reductions may not be made more than one (1) time in any given calendar
quarter.

 

Credit Agreement

- 33 -



--------------------------------------------------------------------------------

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least five Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of a
particular transaction or other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 

(e) Extension of Maturity Date. Subject to the provisions of this Section
2.09(e), the Borrower shall have one option to extend the Maturity Date for one
(1) year to April 15, 2008, subject to the satisfaction of each of the following
conditions:

 

(i) The Borrower shall notify the Administrative Agent of its exercise of the
applicable option at least 90 days, but not more than 180 days, prior to the
originally scheduled Maturity Date;

 

(ii) No Default or Event of Default shall have occurred and be continuing at the
time of giving such notice pursuant to clause (i) above or on the originally
scheduled Maturity Date;

 

(iii) unless otherwise disclosed to and approved by the Required Lenders, the
representations and warranties made by the Borrower in the Loan Documents shall
have been true and correct in all material respects when made and shall also be
true and correct in all material respects on the originally scheduled Maturity
Date (except, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);

 

(iv) the Borrower shall have delivered updates to the Administrative Agent of
all the Schedules referred to in Article III hereof and such updated Schedules
shall be acceptable to Administrative Agent in its reasonable judgment;

 

(v) At the time of the exercise of the extension hereunder, the Borrower shall
have delivered (A) a Compliance Certificate demonstrating that the Borrower is
in compliance with the covenants set forth in Article VI as of the end of the
most recent Measuring Period ending at least forty-five days prior to such date
and (B) a certificate of a Financial Officer of Borrower certifying that such
Financial Officer has no knowledge of any change since the end of such
applicable Measuring Period that would cause Borrower to not be in compliance
with the covenants set forth in Article VI;

 

(vi) The Borrower shall have paid to the Administrative Agent (for the

 

Credit Agreement

- 34 -



--------------------------------------------------------------------------------

ratable benefit of the Lenders), by the originally scheduled Maturity Date, a
non-refundable extension fee equal to .25% of the aggregate amount of the
Revolving Credit Exposure and unused Commitments of the Lenders prior to the
originally scheduled Maturity Date; and

 

(vii) The Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and all reasonable fees and
expenses paid to third party consultants (including reasonable attorneys’ fees
and expenses) by Administrative Agent in connection with such extension.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt.

 

(a) Repayment. The Borrower hereby unconditionally promises to pay the Loans to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date.

 

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 2:00 p.m., New York City time, three Business Days
before the scheduled date of such repayment in the case of a Eurodollar
Borrowing and one Business Day before the scheduled date of such repayment in
the case of an ABR Borrowing; provided that each repayment of Borrowings shall
be applied to repay any outstanding ABR Borrowings before any other Borrowings.
If the Borrower fails to make a timely selection of the Borrowing or Borrowings
to be repaid or prepaid, such payment shall be applied, first, to pay any
outstanding ABR Borrowings and, second, to other Borrowings in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first). Each payment of a
Revolving Borrowing shall be applied ratably to the Loans included in such
Borrowing.

 

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

Credit Agreement

- 35 -



--------------------------------------------------------------------------------

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by promissory notes. In such cases, the Loans of such Lender shall be evidenced
as follows:

 

(i) Revolving Notes. The Revolving Loans made by each Lender shall be evidenced
by a single promissory note of the Borrower substantially in the form of Exhibit
B-1, dated the date hereof, payable to such Lender in a principal amount equal
to the amount of its Commitment as originally in effect and otherwise duly
completed.

 

(ii) Substitution, Exchange and Subdivision of Notes. No Lender shall be
entitled to have its Notes substituted or exchanged for any reason, or
subdivided for promissory notes of lesser denominations, except in connection
with a permitted assignment of all or any portion of such Lender’s relevant
Commitment, Loans and Note pursuant to Section 9.04 (and, if requested by any
Lender in connection with such permitted assignment, the Borrower agrees to so
exchange any Note).

 

SECTION 2.11. Prepayment of Loans.

 

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with the requirements of this Section.

 

(b) Mandatory Prepayments and Commitment Reductions. The Borrower will prepay
the Loans (and/or provide cover for LC Exposure as specified in Section
2.06(k)), and/or the Commitments shall be subject to automatic reduction, as
follows:

 

(i) Non-Compliance with Maximum Unencumbered Asset Value Ratio. If, at any time,
the Unencumbered Asset Value Ratio exceeds 60%, then the Borrower shall, within
five Business Days after such occurrence, prepay the Loans (and/or provide cover
for LC Exposure as specified in Section 2.06(k)), and/or the Commitments shall
be subject to automatic reduction, in an aggregate amount to the extent
necessary to achieve compliance with the maximum Unencumbered Asset Value
covenant set forth in Section 6.07(h), such prepayment and/or reduction to be
effected in each case in the manner and to the extent specified in clause (ii)
of this paragraph.

 

(ii) Application. Prepayments and/or reductions of Commitments pursuant to this
paragraph shall be applied to reduce the aggregate amount of the Commitments
(and to the extent that, after giving effect to such reduction, the sum of the
total Revolving Credit Exposures would exceed the Commitments, the Borrower
shall, first, prepay Revolving Loans and second, provide cover for LC Exposure
as specified in Section 2.06(k)).

 

(c) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 2:00 p.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Revolving

 

Credit Agreement

- 36 -



--------------------------------------------------------------------------------

Borrowing, not later than 2:00 p.m., New York City time, one Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date, the principal amount of each Borrowing or portion thereof
to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Revolving Borrowing of
the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Revolving
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by (A) accrued interest to the
extent required by Section 2.13 and (B) any payments due pursuant to Section
2.16 and shall be made in the manner specified in Section 2.10(b).

 

SECTION 2.12. Fees.

 

(a) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of the Commitment of such Lender (whether used or unused)
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on each Quarterly Date and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the same Applicable Rate used to determine the interest rate applicable
to Eurodollar Revolving Loans (plus 4% during the continuance of an Event of
Default) on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Lender a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Borrower and the Issuing Lender on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the

 

Credit Agreement

- 37 -



--------------------------------------------------------------------------------

later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Lender’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including each Quarterly Date shall be payable on such
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Lender pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders entitled thereto. Fees paid
shall not be refundable under any circumstances.

 

SECTION 2.13. Interest.

 

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

 

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid within 5 days of when due (except default interest shall
accrue immediately with respect to (x) principal payment from the date when such
payment is due and (y) any payments that are not made on the Maturity Date),
whether upon acceleration or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 4% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 4% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

Credit Agreement

- 38 -



--------------------------------------------------------------------------------

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period;

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period; or

 

(c) the Administrative Agent is advised by a Lender that it has become unlawful
for such Lender to honor its obligation to make or maintain Eurodollar Loans
hereunder;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as a Eurodollar Revolving Borrowing
shall be ineffective (in the case of clause (c) above, only as to the affected
Lender), (ii) if any Revolving Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Revolving Borrowing (in the
case of clause (c) above, only as to the affected Lender), and (iii) if in
accordance with clause (c) above any Lender determines that it is no longer
lawful for such Lender or its applicable lending office (subject to Section
2.19(a)) to maintain any existing Eurodollar Loans, or to continue to charge
interest rates based upon the LIBO Rate, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to continue Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist and, in such event, all Eurodollar Loans of such
Lender shall be converted to ABR Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans.

 

Credit Agreement

- 39 -



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or

 

(ii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then, in
accordance with and subject to Section 2.15(c), the Borrower will promptly on
demand pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then, in accordance with and
subject to Section 2.15(c), from time to time the Borrower will promptly on
demand pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

(c) Certificates from Lenders. A certificate of a Lender or the Issuing Lender
setting forth, in reasonable detail, the amount or amounts necessary to
compensate such Lender or the Issuing Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof. No
Lender or Issuing Lender shall have the right to collect payments from the
Borrower pursuant to paragraph (a) or (b) of this Section unless it is the
policy of such Lender or Issuing Lender, as applicable, at the time of
collection, to collect similar payments from borrowers in connection with credit
facilities similar to those made available pursuant to this Agreement.

 

Credit Agreement

- 40 -



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(c) and is revoked in accordance herewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

SECTION 2.17. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

Credit Agreement

- 41 -



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

 

(f) Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.

 

Credit Agreement

- 42 -



--------------------------------------------------------------------------------

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 3:00 p.m., New York City time, on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document, and except payments to be made directly to the Issuing Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder or
under any other Loan Document (except to the extent otherwise provided therein)
shall be made in dollars.

 

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Revolving Borrowing shall be made from the Lenders, each payment of commitment
fee under Section 2.12 shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.09
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each Revolving
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Revolving Loans)
or their respective Loans (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Revolving Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the respective unpaid principal amounts of the Revolving Loans held by them; and
(iv) each payment of interest on Revolving Loans by the Borrower shall be made
for account of the Lenders pro rata in accordance with the amounts of interest
on such Loans then due and payable to the respective Lenders.

 

Credit Agreement

- 43 -



--------------------------------------------------------------------------------

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in LC
Disbursements and accrued interest thereon then due than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.06(e) or (f),
2.07(b) or 2.18(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

 

Credit Agreement

- 44 -



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If (i) any Lender is unable to make or maintain
Eurodollar Loans pursuant to Section 2.14(c), (ii)any Lender requests
compensation under Section 2.15, (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or (iv) any Lender defaults in its
obligation to fund Loans hereunder, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (C) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Issuing Lender and the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and its Nationwide Core
Entities is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

Credit Agreement

- 45 -



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s organizational powers and have been duly authorized by all necessary
organizational and, if required, stockholder action under their respective
Organizational Documents. This Agreement has been duly executed and delivered by
the Borrower and constitutes, and each of the other Loan Documents to which it
is a party when executed and delivered will constitute, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

SECTION 3.03. Governmental Approvals; No Conflicts.

 

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the Organizational Documents of the
Borrower or any of the Nationwide Core Entities or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrower or any
of the Nationwide Core Entities or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of the
Nationwide Core Entities, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of the Nationwide Core Entities.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2003, reported on by
Ernst & Young, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Consolidated Entities as of such dates and for
such periods in accordance with GAAP. Neither the Borrower nor any of its
Subsidiaries has any Contingent Obligation, contingent liability or liability
for any taxes, long-term leases or commitments, not reflected in its audited
financial statements delivered to the Administrative Agent on or prior to the
Closing Date or otherwise disclosed to the Administrative Agent in writing,
which will have or is reasonably likely to have a Material Adverse Effect.

 

(b) No Material Adverse Change. Since December 31, 2003, there has been no
material adverse change in the business, assets, operations, prospects or
condition, financial or otherwise, of the Borrower and the other Consolidated
Entities, taken as a whole.

 

SECTION 3.05. Properties.

 

(a) Property Generally. Each of the Nationwide Entities has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes.

 

Credit Agreement

- 46 -



--------------------------------------------------------------------------------

(b) Intellectual Property. Each of the Nationwide Entities owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Nationwide
Entities does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters.

 

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of the Nationwide Core Entities (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions.

 

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of the Nationwide Core Entities (i) has failed to comply in all
material respects with any Environmental Law or to obtain, maintain or comply in
all material respects with any permit, license or other approval required under
any Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c) Disclosed Matters. Except as otherwise disclosed to the Lenders and approved
by a majority of Required Lenders, since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and the
Nationwide Core Entities is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of the Nationwide Core Entities is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Each of the Borrower and the Nationwide Core Entities has
timely filed or timely caused to be filed all Tax returns and reports required
to have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that

 

Credit Agreement

- 47 -



--------------------------------------------------------------------------------

are being contested in good faith by appropriate proceedings and for which the
Borrower or Nationwide Core Entity, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $10,000,000 the fair market value of the assets of all such
underfunded Plans.

 

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

SECTION 3.12. Use of Credit. Neither the Borrower nor any of the Nationwide Core
Entities is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock, and no part of the proceeds of any
extension of credit hereunder will be used to buy or carry any Margin Stock.

 

SECTION 3.13. Material Agreements and Liens.

 

(a) Material Agreements. Part A of Schedule 3.13 is a complete and correct list
of each credit agreement, loan agreement, indenture, purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of the Nationwide
Core Entities outstanding on the date hereof that is not disclosed on the most
recent financial statement delivered to the Administrative Agent pursuant to
Section 3.04 or 5.01, as applicable, the aggregate principal or face amount of
which equals or exceeds (or may equal or exceed) $5,000,000 (each, a “Material
Agreement”), and the aggregate principal or face amount outstanding or that may
become outstanding under each such arrangement is correctly described in Part A
of Schedule 3.13. The Borrower is not in default in any material respect beyond
any applicable grace period under or with respect to any Material Agreement to
which it is a party or by which it or any of its property is bound in any
respect, the existence of which default is likely to result in a Material
Adverse Effect.

 

Credit Agreement

- 48 -



--------------------------------------------------------------------------------

(b) Liens. Part B of Schedule 3.13 is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the date hereof that is not
disclosed on the most recent financial statement delivered to the Administrative
Agent pursuant to Section 3.04 or 5.01, as applicable, the aggregate principal
or face amount of which equals or exceeds (or may equal or exceed) $5,000,000
and covering any property of the Borrower or any of the Nationwide Core
Entities, and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Part B of Schedule 3.13.

 

SECTION 3.14. Capitalization. The Borrower has heretofore delivered to the
Lenders a true and complete copy of the Organizational Documents referred to in
Section 4.01(d). As of the date hereof, (x) except for stock options listed on
Schedule 3.14 and future stock options (so long as such future options do not
otherwise have a Material Adverse Effect) granted pursuant to Borrower’s 1989
Stock Option Plan, as amended and restated January 24, 1992 and October 14,
1999, there are no outstanding Equity Rights with respect to the Borrower and
(y) there are no outstanding obligations of the Borrower or any of the
Nationwide Core Entities to repurchase, redeem, or otherwise acquire any Equity
Interests in the Borrower nor are there any outstanding obligations of the
Borrower or any of its Subsidiaries to make payments to any Person, such as
“phantom stock” payments, where the amount thereof is calculated with reference
to the fair market value or equity value of the Borrower or any of its
Subsidiaries.

 

SECTION 3.15. Subsidiaries and Investments.

 

(a) Subsidiaries. Set forth in Part A of Schedule 3.15 (such schedule being
subject to update from time to time as of the dates when this representation is
remade, or deemed to be remade) is a complete and correct chart and list of all
of the organizational structure of the Borrower and its Subsidiary Entities,
together with, for each such Person, (i) the jurisdiction of organization of
such Person, (ii) in the case of each such Subsidiary, each Person holding
Equity Interests in such Person and (iii) in the case of each such Subsidiary,
the nature of the ownership interests held by each such Person and the
percentage of ownership of the Borrower and Subsidiary Entity represented by
such ownership interests. Except as disclosed in Part A of Schedule 3.15, (x)
each of the Borrower and its Subsidiary Entities owns, free and clear of Liens,
and has the unencumbered right to vote, all outstanding ownership interests in
each Person shown to be held by it in Part A of Schedule 3.15, (y) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (z) there are no
outstanding Equity Rights with respect to such Person.

 

(b) Investments. Set forth in Part B of Schedule 3.15 is a complete and correct
list of all Investments (other than Investments disclosed in Part A of Schedule
3.15 and other than Permitted Investments and operating deposit accounts with
banks) held by the Borrower or any of its Subsidiary Entities in any Person on
the date hereof that are not disclosed on the most recent financial statement
delivered to the Administrative Agent pursuant to Section 3.04 or 5.01 and, for
each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in Part B
of Schedule 3.15, each of the Borrower and its Subsidiary Entities owns, free
and clear of all Liens, all such Investments.

 

Credit Agreement

- 49 -



--------------------------------------------------------------------------------

SECTION 3.16. Real Property. Set forth on Schedule 3.16 is a list, as of the
date hereof, of all of the real property interests held by the Borrower and its
Subsidiary Entities, indicating in each case whether the respective property is
owned or leased, the identity of the owner or lessee and the location of the
respective property.

 

SECTION 3.17. Solvency. On the Effective Date and after and giving effect to the
Loans occurring on the Effective Date or such other date as Loans requested
hereunder are made, and the disbursement of the proceeds of such Loans pursuant
to the Borrower’s instructions, the Borrower is and will be Solvent.

 

SECTION 3.18. No Default. No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.19. Insurance. The Borrower and the Nationwide Core Entities currently
maintain all insurance which is required to be maintained pursuant to Section
5.05.

 

SECTION 3.20. Organizational Documents. The Organizational Documents heretofore
delivered to the Administrative Agent pursuant to Section 4.01(e) constitute, as
of the date hereof, all of the Organizational Documents (together with all
amendments and modifications thereof) of the Borrower. The Borrower represents
that it has delivered to the Administrative Agent true, correct and complete
copies of each of the documents set forth in this Section.

 

SECTION 3.21. Executive Offices; Places of Organization. The principal offices,
chief executive offices and principal places of business of the Borrower are
located at 610 Newport Center Drive, Suite 1150, Newport Beach, California
92660. The Borrower was organized in the State of Maryland.

 

SECTION 3.22. Securities Act. Neither the Borrower nor any of its Subsidiary
Entities have issued any unregistered securities in violation of the
registration requirements of Section 5 of the Securities Act of 1933, (as
amended from time to time) or any other law, nor are they in violation of any
rule, regulation or requirement under such act, or the Securities Exchange Act
of 1934, (as amended from time to time) other than violations which could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiary Entities is required to qualify an indenture under the
Trust Indenture Act of 1939, (as amended from time to time) in connection with
its execution and delivery of this Agreement or the incurrence of Indebtedness
hereunder.

 

SECTION 3.23. REIT Status. The Borrower: (a) is a REIT, (b) has not revoked its
election to be a REIT, (c) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (d) for its current “tax year” as defined in the Code is and for
all prior tax years subsequent to its election to be a REIT has been entitled to
a dividends paid deduction which meets the requirements of Section 857 of the
Code.

 

Credit Agreement

- 50 -



--------------------------------------------------------------------------------

SECTION 3.24. Leases. All of the leases of real property in which the Borrower
or any of its Subsidiary Entities is the lessor, including Healthcare Leases,
are listed on Schedule 3.24. To the best of the Borrower’s knowledge, with
respect to each such lease, the lease has been duly authorized, executed and
delivered by the lessee, is in full force and effect and the obligations of the
lessee are valid, binding and enforceable, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equitable principles relating to or limiting creditors’ rights
generally. To the best of the Borrower’s knowledge except as otherwise disclosed
to the Lenders and approved by the Required Lenders, there exists no material
breach, default, or event or condition which, with notice or lapse of time or
both, would constitute such a material breach or default by the lessee, and
there are no existing claims, defenses or offsets against rental due or to
become due, under the terms of any such lease, other than such breaches,
defaults, claims, defenses or offsets that could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.25. Brokers. The Borrower has not dealt with any broker or finder with
respect to the Transactions or otherwise in connection with this Agreement.

 

SECTION 3.26. Foreign Assets Control Regulations, Etc. Neither the execution and
delivery of the Notes and the other Loan Documents by the Borrower nor the use
of the proceeds of the Loans, will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or the
Anti-Terrorism Order or any enabling legislation or executive order relating to
any of the same. Without limiting the generality of the foregoing, no Nationwide
Entity (a) is or will become a blocked person described in Section 1 of the
Anti-Terrorism Order or (b) engages or will engage in any dealings or
transactions or be otherwise associated with any such blocked person.

 

ARTICLE IV.

 

CONDITIONS

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which (i) the Administrative Agent shall have
received each of the documents referred to below and (ii) each of the other
conditions listed below is satisfied, the satisfaction of each of such
conditions to be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or any such condition
shall have been waived in accordance with Section 9.02):

 

(a) Agreement. From each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

Credit Agreement

- 51 -



--------------------------------------------------------------------------------

(b) Notes. The Notes duly completed and executed by the Borrower for each
respective Lender.

 

(c) Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Sherry, Meyerhoff, Hanson & Crance LLP, counsel for the Borrower, substantially
in the form of Exhibit F, and covering such other matters relating to the
Borrower, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion to the Lenders and the Administrative Agent.

 

(d) Opinion of Special New York Counsel to the Borrower. A favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Greenberg Traurig, LLP, special New York counsel for the
Borrower, substantially in the form of Exhibit G, and covering such other
matters relating to the laws of the State of New York and to the Borrower, this
Agreement or the Transaction s as the Required Lenders shall reasonably request.
The Borrower hereby requests such counsel to deliver such opinion to the Lenders
and the Administrative Agent.

 

(e) Organizational Documents. Copies of (i) the Certificate of Incorporation,
Certificate of Formation, Certificate of Limited Partnership or similar
formation document of the Borrower, certified by the Secretary of State of the
state of formation of such Person as of a recent date, (ii) the Organizational
Documents of the Borrower (unless delivered pursuant to clause (i) above) and
the Persons identified in Schedule 4.01(e) and (iii) the applicable resolutions
authorizing the delivery of the Loan Documents, certified by the Secretary or an
Assistant Secretary of such Person (or if such Person is a limited partnership
or limited liability company, an authorized representative of its general
partner or manager) as of the date of this Agreement as being accurate and
complete, in each case relating to the organization, existence and good standing
of such Person, the authorization of the Transactions and any other legal
matters relating to such Person, this Agreement or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

 

(f) Compliance Certificate. A certificate, dated the Effective Date and signed
by a Financial Officer.

 

(g) Material Adverse Effect. There shall not have occurred any change, event or
development that could, in the opinion of the Lenders, have a Material Adverse
Effect.

 

(h) Repayment of Existing Indebtedness. Evidence that the principal of and
interest on, and all other amounts owing in respect of, the Existing Revolving
Credit Agreement (including any contingent or other amounts payable in respect
of letters of credit) shall have been (or shall be simultaneously) paid in full
on the Effective Date, that any commitments to extend credit under the
agreements or instruments relating to such Indebtedness shall have been canceled
or terminated and that all Guarantees in respect of, and all Liens securing, any
such Indebtedness shall have been released (or arrangements for such release
satisfactory to the Required Lenders shall have been made).

 

(i) Third Party Approvals. All acts and conditions (including, without
limitation,

 

Credit Agreement

- 52 -



--------------------------------------------------------------------------------

the obtaining of any third party consents and necessary regulatory approvals and
the making of any required filings, recordings or registrations) required to be
done and performed and to have happened precedent to the execution, delivery and
performance of the Loan Documents by the Borrower.

 

(j) Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMorgan may reasonably request.

 

The obligation of any Lender to make its initial extension of credit hereunder
is also subject to the payment or delivery by the Borrower of such fees,
expenses and other consideration as the Borrower shall have agreed to pay or
deliver to any Lender, the Arrangers or the Administrative Agent in connection
herewith, including the reasonable fees and expenses of Morrison & Foerster LLP,
special New York counsel to JPMorgan, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the extensions of credit hereunder (to the extent that statements
for such fees and expenses have been delivered to the Borrower).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) on or prior to 3:00 p.m., New York City time, on April 15, 2004 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a) receipt by the Administrative Agent of a Revolving Borrowing Request
pursuant to Section 2.03 or, if applicable, a request for a Letter of Credit
pursuant to Section 2.06(b);

 

(b) unless otherwise disclosed to and approved by the Required Lenders, the
representations and warranties of the Borrower set forth in this Agreement and
in the other Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable (except, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

(c) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (b) and
(c) of the preceding sentence.

 

Credit Agreement

- 53 -



--------------------------------------------------------------------------------

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young US, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Financial Officer of the Borrower
representing and certifying (i) that the Financial Officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
consolidated financial condition of the Borrower and its Subsidiaries, during
the fiscal quarter covered by such reports, that such review has not disclosed
the existence during or at the end of such fiscal quarter, and that such officer
does not have knowledge of the existence as at the date of such Compliance
Certificate, of any condition or event which constitutes an Event of Default or
Default or mandatory prepayment event, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Borrower or its Subsidiaries has taken, is taking and proposes
to take with

 

Credit Agreement

- 54 -



--------------------------------------------------------------------------------

respect thereto, (ii) the calculations (with such specificity as the
Administrative Agent may reasonably request) for the period then ended which
demonstrate compliance with the covenants and financial ratios set forth in
Sections 6.01, 6.04 and 6.07, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (iv) a schedule of Total Liabilities in respect of borrowed
money in the level of detail disclosed in the Borrower’s Form 10-Q filings with
the Securities and Exchange Commission, as well as such other information
regarding such Indebtedness as may be reasonably requested by the Administrative
Agent, and (v) a schedule of EBITDA.

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally;

 

(f) to the extent not otherwise delivered pursuant to this Section 5.01, copies
of all financial statements and financial information delivered by the Borrower
(or, upon Administrative Agent’s request, any of its Subsidiary Entities) from
time to time to the holders of any unsecured Indebtedness for borrowed money of
such Persons;

 

(g) promptly after Moody’s, Fitch or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, any
Subsidiary Entity, any of the Properties of the Borrower or any Subsidiary
Entity, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request,
such other information to include, without limitation, any information that the
Administrative Agent or any Lender deems necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of the Nationwide Core Entities that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

Credit Agreement

- 55 -



--------------------------------------------------------------------------------

(c) the assertion of a claim of any Environmental Liability by any Person
against, or with respect to any activities of the Borrower or any Nationwide
Core Entity, and any alleged violation of or non-compliance by or on behalf of
the Borrower or any Nationwide Core Entity with any Environmental Laws or any
permits, licenses or authorizations, other than any claim of Environmental
Liability or alleged violation that, if adversely determined, would not (either
individually or in the aggregate) have a Material Adverse Effect;

 

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Nationwide Core Entities in an aggregate
amount exceeding $1,000,000;

 

(e) the occurrence of any Event of Loss aggregating $5,000,000 or more;

 

(f) the purchase or Disposition of any Healthcare Properties aggregating
$10,000,000 or more, together with (i) a description of such transaction(s) in
reasonable detail and (ii) if requested by the Administrative Agent, copies of
all materials presented to the Borrower’s board of directors in connection with
the approval of such transaction(s); and

 

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Nationwide Core Entities to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
the Nationwide Core Entities to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Nationwide Core Entity has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will or will
cause, and will cause each of the Nationwide Core Entities to, (a) keep and
maintain all property

 

Credit Agreement

- 56 -



--------------------------------------------------------------------------------

material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Nationwide Core Entities to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Nationwide Core Entities to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the Nationwide Core Entities to, comply in all material respects with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. Letters of Credit will be issued only to support general corporate
purposes.

 

SECTION 5.09. Further Assurances. The Borrower will, and will cause each of the
Nationwide Core Entities to, promptly upon request by the Administrative Agent
or the Required Lenders, execute any and all further documents, agreements and
instruments, and take all such further actions which may be required under any
applicable law, or which either Agent or the Required Lenders may reasonably
request, to effectuate the Transactions, all at the expense of the Borrower.

 

SECTION 5.10. REIT Status. The Borrower shall maintain its status as a REIT and
(a) all of the representations and warranties set forth in clauses (a), (b) and
(d) of Section 3.23 shall remain true and correct at all times and (b) all of
the representations and warranties set forth in clause (c) of Section 3.23 shall
remain true and correct in all material respects. The Borrower will do or cause
to be done all things necessary to maintain the listing of its Equity Interest
on the New York Stock Exchange, the American Stock Exchange or the Nasdaq
National Market System (or any successor thereof).

 

SECTION 5.11. Hazardous Materials. The Borrower will, and will cause each of the
Nationwide Core Entities to, do the following:

 

(a) Keep and maintain all Real Properties in material compliance with any
Environmental Laws unless the failure to so comply would not be reasonably
expected to result in a Material Adverse Effect; and

 

Credit Agreement

- 57 -



--------------------------------------------------------------------------------

(b) Promptly cause the removal of any Hazardous Materials discharged, disposed
of, or otherwise released in, on or under any Real Properties that are in
violation of any Environmental Laws and which would be reasonably expected to
result in a Material Adverse Effect, and cause any remediation required by any
Environmental Laws or Governmental Authority to be performed, though no such
action shall be required if any action is subject to a good faith contest. In
the course of carrying out such actions, the Borrower shall provide the
Administrative Agent with such periodic information and notices regarding the
status of investigation, removal, and remediation, as the Administrative Agent
may reasonably require.

 

ARTICLE VI.

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Issuing Lender
and the Lenders that:

 

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Nationwide Core Entity to, create, incur, assume or permit to exist any
Indebtedness, except Indebtedness to the extent the Borrower and the Nationwide
Core Entities maintain compliance with the covenants set forth in Sections 6.04
and 6.07.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Nationwide
Core Entity to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a) Liens that secure Secured Indebtedness to the extent that the Borrower and
the Nationwide Core Entities maintain compliance with the covenants set forth in
Sections 6.04 and 6.07;

 

(b) Permitted Encumbrances; and

 

(c) without limiting the provisions of clause (a) of this Section, any Lien on
any property or asset of the Borrower or any of the Nationwide Core Entities
existing on the date hereof and set forth in Part B of Schedule 3.13, or, to the
extent not meeting the minimum thresholds for required listing on Schedule 3.13
pursuant to Section 3.13, in an aggregate amount not exceeding $10,000,000
(excluding, however, following the making of the initial Loans hereunder, Liens
securing Indebtedness to be repaid with the proceeds of such Loans, as indicated
on Schedule 3.13); provided that, except with respect to Secured Indebtedness
permitted under clause (a) of this Section, (i) such Lien shall not apply to any
other property or asset of the Borrower or any Nationwide Core Entity, (ii) any
such Lien shall secure only those obligations which it secures on the date
hereof, provided that in any case, the Borrower and the Nationwide Core Entities
shall maintain compliance with the covenants set forth in Sections 6.04 and
6.07.

 

Credit Agreement

- 58 -



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes.

 

(a) Mergers, Consolidations, Disposal of Assets, Etc. The Borrower will not, and
will not permit any Nationwide Core Entity to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its Properties and assets
whether now owned or hereafter acquired, or all or substantially all of the
Equity Interest of any of the Nationwide Core Entities (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Nationwide Core Entity (other than the
Borrower) may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Nationwide Core Entity (other than the
Borrower) may merge into a Nationwide Core Entity in a transaction in which the
surviving entity is a Nationwide Core Entity, (iii) subject to compliance with
the provisions of Section 6.04, any Person (other than a Nationwide Core Entity)
may merge into any Nationwide Core Entity (other than the Borrower in a
transaction in which such Nationwide Core Entity is the surviving entity) and
(iv) to the extent not otherwise permitted by clause (i), (ii) or (iii) above,
the Borrower or any other Nationwide Core Entity may merge or consolidate with
and into any Person, in each case with the prior written approval of the
Required Lenders and (v) any Nationwide Core Entity may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Nationwide Core
Entity; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary of (x) the Borrower or (y) any Wholly-Owned Subsidiary
of a Subsidiary of the Borrower immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.

 

(b) Lines of Business. The Borrower will not, and will not permit any Nationwide
Core Entity to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Nationwide Core
Entities on the date of execution of this Agreement and businesses reasonably
related thereto.

 

SECTION 6.04. Investments.

 

The Borrower will not, and will not permit any Nationwide Core Entity to, make
or permit to remain outstanding any Investments except:

 

(a) subject to the limitations set forth in paragraph (c) below, Investments
outstanding on the date hereof and identified in Part B of Schedule 3.15;

 

(b) subject to the limitations set forth in paragraph (c) below, Investments by
the Borrower and the Nationwide Core Entities in the Borrower and the Nationwide
Core Entities; and

 

Credit Agreement

- 59 -



--------------------------------------------------------------------------------

(c) subject to the limitations set forth below, Investments in Healthcare
Properties:

 

Asset Type

--------------------------------------------------------------------------------

  

Limitations

--------------------------------------------------------------------------------

Individual Healthcare Properties

   No individual Healthcare Property or Equity Interest in a Person owning an
individual Healthcare Property shall be acquired without the consent of the
Administrative Agent and the Required Lenders if the Aggregate Investment Value
of such Property exceeds 10% of the Capitalization Value

Portfolio of Healthcare Properties

   Equity Interest in Persons owning multiple Healthcare Properties shall not be
acquired in a single transaction or series of related transactions without the
consent of the Administrative Agent and the Required Lenders if the Aggregate
Investment Value of such Healthcare Properties exceeds 33% of the Capitalization
Value Mortgage Loans acquired by the Borrower or any Wholly-Owned Subsidiary
which have first lien priority on Healthcare Properties    The Aggregate
Investment Value of all such Mortgage Loans shall not exceed 20% of the
Capitalization Value

Healthcare Property Under Construction

   The Aggregate Investment Value of all Healthcare Property Under Construction
shall not exceed 7.5% of Capitalization Value

Permitted Investments

   Unlimited

Operating Deposit Accounts with Banks

   Unlimited

 

SECTION 6.05. Restricted Payments. The Borrower will not, and will not permit
any Nationwide Core Entity to, declare or make, or agree to pay or make,
directly or indirectly, (a) any Restricted Payment in any fiscal year in excess
of 100% of the aggregate amount of Cash Flow for such period; (b) Restricted
Payments to acquire, redeem or retire the Equity Interest in the Borrower to the
extent such Restricted Payments are proceeds received from a substantially
concurrent issue of new Equity Interests in the Borrower; (c) Restricted
Payments during any period while an Event of Default under paragraph (a) or (b)
of Article VII has occurred and is continuing as a result of the Borrower’s
failure to pay any principal or interest due under this

 

Credit Agreement

- 60 -



--------------------------------------------------------------------------------

Agreement; or (d) Restricted Payments during any period that any other material
non-monetary Event of Default, has occurred and is continuing, unless after
taking into account all available funds of the Borrower from all other sources,
such Restricted Payments are required in order to enable the Borrower to
continue to qualify as a REIT.

 

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any Nationwide Core Entity to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Nationwide Core Entity than could be obtained on an
arm’s-length basis from unrelated third parties and (b) any Restricted Payment
permitted by Section 6.05.

 

SECTION 6.07. Certain Financial Covenants. The Borrower will not permit the
non-compliance with any of the following covenants and ratios at any time, such
covenants and ratios to be tested (x) on the last day of each Fiscal Quarter and
(y) at any time acquisitions and Dispositions by the Borrower and its Subsidiary
Entities (provided, in the case of a Joint Venture, such calculation shall be
made based upon the Consolidated Entities’ direct or indirect pro rata share of
such acquisition or Disposition) exceed $100,000,000 in any Fiscal Quarter, and
in the case of clause (y), the following covenants and ratios shall be adjusted
to reflect any such acquisitions and Dispositions:

 

(a) Minimum Net Asset Value. The Borrower will not permit Net Asset Value to be
less than the sum of $500,000,000.

 

(b) Maximum Total Liabilities to Capitalization Value. The Borrower will not
permit the ratio of Total Liabilities to Capitalization Value (expressed as a
percentage) to be more than 60%.

 

(c) Minimum Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio to be less than 2.50 to 1.00.

 

(d) Minimum Fixed Charges Ratio. The Borrower will not permit the Fixed Charges
Ratio to be less than 1.75 to 1.00.

 

(e) Maximum Secured Indebtedness Ratio. The Borrower will not permit the Secured
Indebtedness Ratio to exceed 30%.

 

(f) Minimum Unsecured Interest Coverage Ratio. The Borrower will not permit the
Unsecured Interest Coverage Ratio to be less than 2.50 to 1.00.

 

(g) Maximum Floating Rate Debt. The Borrower will maintain Swap Agreements on a
notional amount of Total Liabilities in respect of borrowed Indebtedness so that
such notional amount, when added to the aggregate principal amount of such Total
Liabilities which bears interest at a fixed rate, equals or exceeds 75% of the
aggregate principal amount of all such Total Liabilities; provided, however, in
no event shall the Borrower maintain, or permit any Nationwide Core Entity to
maintain, any Swap Agreement involving the hedging of a fixed rate interest
obligation of the Borrower or any Nationwide Core Entity to a floating rate of
interest.

 

Credit Agreement

- 61 -



--------------------------------------------------------------------------------

(h) Maximum Unencumbered Asset Value Ratio. The Borrower will not permit the
Unencumbered Asset Value Ratio to exceed 60%, provided that, the Borrower shall
not be in default under this Section if the Borrower timely complies with the
provisions of Section 2.11(b).

 

(i) Minimum Rent/Mortgage Interest Coverage Ratio. The Borrower will not permit
the Rent/Mortgage Interest Coverage Ratio of all Qualified Unencumbered
Properties to be less than 1.25 to 1.00.

 

SECTION 6.08. Organizational Documents. Without the prior written consent of
Administrative Agent and the Required Lenders, the Borrower will not, and will
not permit any other Person to, Modify any of the terms or provisions in the
Organizational Documents delivered in connection with Section 4.01(e), except:
(a) any Modifications necessary for the Borrower to issue more Equity Interests
(provided such issuance does not otherwise violate the terms of this Agreement);
or (b) Modifications necessary to clarify existing provisions of such
Organizational Documents; or (c) Modifications which would have no material
adverse, substantive effect on the rights or interests of the Lenders or the
Issuing Lender in conjunction with the Loans or Letters of Credits or under the
Loan Documents.

 

SECTION 6.09. Fiscal Year. The Borrower will not change its Fiscal Year for
accounting or tax purposes from a period consisting of the 12-month period
ending on December 31 of each calendar year.

 

SECTION 6.10. Senior Management. The Borrower will cause R. Bruce Andrews or
Douglas M. Pasquale to be the chief executive officer of the Borrower until the
indefeasible payment in full of the Obligations; provided, however, no Default
or Event of Default shall be deemed to have occurred if either R. Bruce Andrews
or Douglas M. Pasquale ceases to be the chief executive officer of the Borrower
so long as the Borrower promptly takes all action necessary to replace R. Bruce
Andrews or Douglas M. Pasquale, as the case may be, with another similarly
qualified and experienced individual reasonably acceptable to the Required
Lenders in their sole determination.

 

SECTION 6.11. Dispositions. The Borrower will not permit any Disposition by the
Borrower or its Subsidiary Entities of any of its respective Properties if such
Disposition would cause the Borrower to be in violation of any of (a) the
covenants set forth in Section 6.07 or (b) the limitations on Investments set
forth in Section 6.04.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal on any Loan or any

 

Credit Agreement

- 62 -



--------------------------------------------------------------------------------

reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest, fee or any other amount (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement or under any other Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiary Entities in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or any waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or any waiver hereunder or thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to its existence), 5.08,
5.10 or in Article VI;

 

(e) any Event of Default shall occur under any of the other Loan Documents;

 

(f) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in this
Article, including clause (a), (b), (d) or (e) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of 30 or
more days after notice thereof from the Administrative Agent to the Borrower
(which notice shall be given at the request of any Lender); provided that in the
case of any such Default which is susceptible to cure but cannot be cured within
30 days through the exercise of reasonable diligence, if (i) the Required
Lenders shall not have determined that such default is not susceptible of being
cured within a maximum of 90 days from the Administration Agent’s original
notice of Default, and (ii) such Borrower commences such cure within the initial
30 days period and diligently prosecutes same to completion, such period of 30
days shall be extended for such additional period of time as may be reasonably
necessary to cure same, but in no event shall such extended period exceed 60
days;

 

(g) the Borrower or any Nationwide Core Entity shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, other
than Non-Recourse Indebtedness of the Borrower and the Nationwide Core Entities;

 

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (h) shall not apply to (i) Secured Indebtedness that
becomes

 

Credit Agreement

- 63 -



--------------------------------------------------------------------------------

due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness in accordance with this Agreement or (ii)
Non-Recourse Indebtedness of the Borrower and the Nationwide Core Entities;

 

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Nationwide Core Entities or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Nationwide Core Entities or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 90 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(j) the Borrower or any Nationwide Core Entities shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Nationwide Core Entities or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(k) the Borrower or any Nationwide Core Entities shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any Nationwide
Core Entities or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or such Nationwide Core Entity
to enforce any such judgment;

 

(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower, any
Nationwide Core Entities or any combination thereof in an aggregate amount
exceeding $10,000,000 for all periods;

 

(n) a Change in Control shall occur;

 

(o) the Borrower shall be terminated, dissolved or liquidated (as a matter of
law or otherwise) or proceedings shall be commenced by any Person (including the
Borrower) seeking the termination, dissolution or liquidation of the Borrower
and such proceeding shall continue undismissed for a period of 90 days; or

 

(p) the occurrence of any event which results in a Material Adverse Effect, as
reasonably determined by the Administrative Agent;

 

Credit Agreement

- 64 -



--------------------------------------------------------------------------------

then, and in every such event (other than an event described in clause (i) or
(j) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, with the consent of the Required Lenders,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (i) or (j) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and exercise all of its
rights and remedies, whether provided at law or in equity.

 

ARTICLE VIII.

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any of its Subsidiary
Entities or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the

 

Credit Agreement

- 65 -



--------------------------------------------------------------------------------

circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiary Entities that
is communicated to or obtained by the bank serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the approval of the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative

 

Credit Agreement

- 66 -



--------------------------------------------------------------------------------

Agent may, on behalf of the Lenders and the Issuing Lender, with the approval of
the Borrower (so long as no Event of Default has occurred and is continuing),
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its subagents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

ARTICLE IX.

 

MISCELLANEOUS

 

SECTION 9.01. Notices.

 

(a) (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to Nationwide Health Properties, Inc., 610 Newport
Center Drive, Suite 1150, Newport Beach, California 92660, Attention of Mark L.
Desmond (Telecopy No. (949) 759-6887; Telephone No. (949) 718-4412);

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, 1111 Fannin Street,
10th Floor, Houston, Texas 77002, Attention of Loan and Agency Services Group
(Telecopy No. (713) 750-2892), with a copy to JPMorgan Chase Bank, 707 Travis
Street, 6th Floor North, Houston, Texas 77002, Attention of Susan Tate (Telecopy
No. (713) 216-2391);

 

(iii) if to the Issuing Lender, to JPMorgan Chase Bank, 1111 Fannin Street, 10th
Floor, Houston, Texas 77002, Attention of Loan and Agency Services Group

 

Credit Agreement

- 67 -



--------------------------------------------------------------------------------

(Telecopy No. (713) 750-2892), with a copy to JPMorgan Chase Bank, 707 Travis
Street, 6th Floor North, Houston, Texas 77002, Attention of Susan Tate (Telecopy
No. (713) 216-2391); and

 

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

(b) Notices and other communications to a Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and such Lender; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02. Waivers; Amendments.

 

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lender and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.

 

(b) Amendments. Neither this Agreement nor any provision hereof may be waived or
Modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii)

 

Credit Agreement

- 68 -



--------------------------------------------------------------------------------

postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, except for the extension of the Maturity Date pursuant to
Section 2.09(e), (iv) change Section 2.18(b), (c) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) subordinate the interests of the Lenders hereunder,
without the prior written consent of all the Lenders, or (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Issuing Lender hereunder
without the prior written consent of the Administrative Agent or the Issuing
Lender, as the case may be.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Lender
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Lender or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit and (iv) and all costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any document referred to therein.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Arrangers, the Issuing Lender and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any

 

Credit Agreement

- 69 -



--------------------------------------------------------------------------------

refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiary Entities, or any Environmental
Liability related in any way to the Borrower or any of the its Subsidiary
Entities, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or the Issuing Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Lender in its capacity
as such.

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e) Payments. All amounts due under this Section shall be payable not later than
10 days after written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lender and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

Credit Agreement

- 70 -



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

 

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent; and

 

(C) the Issuing Lender.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

Credit Agreement

- 71 -



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) Participations.

 

(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement and the other Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement

 

Credit Agreement

- 72 -



--------------------------------------------------------------------------------

and the other Loan Documents and to approve any amendment, modification or
waiver of any provision of this Agreement or any other Loan Document; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Exposure held by it hereunder to the Borrower, any Nationwide
Core Entity or any of their Affiliates without the prior consent of each Lender.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Credit Agreement

- 73 -



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by

 

Credit Agreement

- 74 -



--------------------------------------------------------------------------------

law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.

 

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d) Service of Process. The Borrower hereby irrevocably appoints CT Corporation
System (the “Process Agent”) with an office on the date hereof at 111 8th
Avenue, New York, New York 10011 as its agent to receive on behalf of it and its
property service of copies of the summons and complaint and any other process
which may be served in any such suit, action or proceeding. Such service may be
made by mailing or delivering a copy of such process to the Borrower, in care of
the Process Agent at the Process Agent’s above address and the Borrower hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. The Administrative Agent and each Lender agree to mail to the
Borrower at its address provided in Section 9.01 a copy of any summons,
complaint, or other process mailed or delivered by it to the Borrower in care of
the Process Agent. As an alternate method of service, the Borrower also
irrevocably consents to the service of any and all process in any such suit,
action or proceeding in the manner provided for notices in Section 9.01. The
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. All mailings under this Section 9.09 shall
be by certified mail, return receipt requested. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Credit Agreement

- 75 -



--------------------------------------------------------------------------------

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from or on behalf of the Borrower
relating to the Borrower, its Subsidiaries or Affiliates or their respective
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

SECTION 9.14. Co-Agents. The Co-Agents shall have the rights, obligations and
liabilities of Lenders only under this Agreement and no other rights,
obligations or liabilities.

 

[Signature Pages Follow]

 

Credit Agreement

- 76 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

NATIONWIDE HEALTH PROPERTIES, INC.,

a Maryland corporation

By

 

/s/ Mark L Desmond

--------------------------------------------------------------------------------

   

Name:

 

Mark L. Desmond

   

Title:

  Senior Vice President & Chief Financial Officer

 

Address:

     

610 Newport Center Drive

       

Suite 1150

       

Newport Beach, CA 92660

Taxpayer ID # 95-3997619

 

Credit Agreement

- 77 -



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK,
as Administrative Agent

By

 

/s/ Susan M. Tate

--------------------------------------------------------------------------------

   

Name: Susan M. Tate

   

Title: Vice President

 

Credit Agreement

- 78 -



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK

By

 

/s/ Susan M. Tate

--------------------------------------------------------------------------------

   

Name: Susan M. Tate

   

Title: Vice President

 

Credit Agreement

- 79 -



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By

 

/s/ Kevin R. Wagley

--------------------------------------------------------------------------------

   

Name: Kevin R. Wagley

   

Title: Principal

 

Credit Agreement

- 80 -



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

By

 

/s/ Jane Blomquist

--------------------------------------------------------------------------------

   

Name: Jane Blomquist

   

Title: Vice President

 

Credit Agreement

- 81 -



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC

By

 

/s/ Wilfred V. Saint

--------------------------------------------------------------------------------

   

Name: Wilfred V. Saint

   

Title: Director Banking Products Services, US

By

 

/s/ Joselin Fernandes

--------------------------------------------------------------------------------

   

Name: Joselin Fernandes

    Title: Associate Director Banking Products Services, US

 

Credit Agreement

- 82 -



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By

 

/s/ Tim Sandel

--------------------------------------------------------------------------------

   

Name: Tim Sandel

   

Title: Vice President

 

Credit Agreement

- 83 -



--------------------------------------------------------------------------------

CREDIT LYONNAIS NEW YORK BRANCH

By

 

/s/ Charles H. Heidsieck

--------------------------------------------------------------------------------

   

Name: Charles H. Heidsieck

   

Title: Senior Vice President

 

Credit Agreement

- 84 -



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.

By

 

/s/ Lise Hinton

--------------------------------------------------------------------------------

   

Name: Lise Hinton

   

Title: Vice President

 

Credit Agreement

- 85 -



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By

 

/s/ Patrick Vatel

--------------------------------------------------------------------------------

   

Name: Patrick Vatel

   

Title: Vice President

 

Credit Agreement

- 86 -



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD

LOS ANGELES BRANCH

By

 

/s/ Jim Chen

--------------------------------------------------------------------------------

   

Name: Jim Chen

   

Title: VP & General Manager

 

Credit Agreement

- 87 -



--------------------------------------------------------------------------------

CITICORP, N.A., INC.

By

 

/s/ Michael Chiopak

--------------------------------------------------------------------------------

   

Name: Michael Chiopak

   

Title: Vice President

 

Credit Agreement

- 88 -



--------------------------------------------------------------------------------

KBC BANK N.V.

By

 

/s/ Robert Snauffer

--------------------------------------------------------------------------------

   

Name: Robert Snauffer

   

Title: First Vice President

By

 

/s/ Raymond F. Murray

--------------------------------------------------------------------------------

   

Name: Raymond F. Murray

   

Title: First Vice President

 

Credit Agreement

- 89 -



--------------------------------------------------------------------------------

US BANK

By

 

/s/ Marni A. Lombardo

--------------------------------------------------------------------------------

   

Name: Marni A. Lombardo

   

Title: Vice President

 

Credit Agreement

- 90 -



--------------------------------------------------------------------------------

ALLIED IRISH BANK

By

 

/s/ Anthony O’Reilly

--------------------------------------------------------------------------------

   

Name: Anthony O’Reilly

   

Title: Vice President

By

 

/s/ Denise Magyer

--------------------------------------------------------------------------------

   

Name: Denise Magyer

   

Title: Vice President

 

Credit Agreement

- 91 -



--------------------------------------------------------------------------------

BANK OF COMMUNICATIONS

By

 

/s/ Hong Tu

--------------------------------------------------------------------------------

   

Name: Hong Tu

   

Title: General Manager

 

Credit Agreement

- 92 -



--------------------------------------------------------------------------------

TAIPEI BANK

By

 

/s/ Sophia Jing

--------------------------------------------------------------------------------

   

Name: Sophia Jing

   

Title: V.P. & General Manager

 

Credit Agreement

- 93 -



--------------------------------------------------------------------------------

List of Omitted Schedules and Exhibits

 

The following schedules and exhibits to the Credit Agreement have been omitted
and shall be furnished supplementally to the Commission upon request:

 

Schedule 2.01

   —   Commitments

Schedule 3.06

   —   Litigation and Environmental Disclosed Matters

Schedule 3.13

   —   Material Agreements and Liens

Schedule 3.14

   —   Stock Options

Schedule 3.15

   —   Subsidiaries and Investments

Schedule 3.16

   —   Real Property

Schedule 3.24

   —   Leases

Schedule 4.01(e)

   —   Organizational Documents

Exhibit A

   —   Form of Assignment and Assumption

Exhibit B

   —   Form of Revolving Note

Exhibit C

   —   Form of Revolving Borrowing Request

Exhibit D

   —   Form of Revolving Interest Election Request

Exhibit F

   —   Form of Opinion of Counsel to the Borrower

Exhibit G

   —   Form of Opinion of Special New York Counsel to the Borrower

Exhibit H

   —   Form of Compliance Certificate